DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (KR 101781631).
Kim ‘631 teaches a teeth cleaning system comprising an arcuate tray configured to receive a set of teeth, wherein the tray includes: an inner arcuate wall, an outer arcuate wall, a baffle positioned transversely across between an inner surface of the outer arcuate wall and an inner surface of the inner arcuate wall (figure 3/4) and defining an upper channel for receiving teeth of an upper jaw and defining a lower channel for receiving teeth of a lower jaw, and a plurality of bristles (10) positioned in the upper channel and in the lower channel; a handle (5); a connector (22), wherein the arcuate tray is coupled to the handle by the connector; a motor (not shown) coupled to the handle; and an oscillator (38) coupled to the connector, wherein the oscillator is configured to move the arcuate tray side-to-side along the same plane as the baffle in response to operation of the motor (linear vibrator 38 can oscillate u-shaped tray in longitudinal direction).  
With regards to claim 2, the bristles are positioned on: a top and bottom surface of the baffle, the inner surface of the inner arcuate wall, and the inner surface of the outer arcuate wall (figure 4).  
With regards to claim 3, the outer arcuate wall comprises an outer shell (40) configured to detain the inner surface of the outer arcuate wall.  
With regards to claim 4, the outer shell is a first plastic material (silicon), and the inner surface of the outer arcuate wall is a second plastic material (plastic), wherein the second plastic material is firmer than the first plastic material.  
With regards to claim 5, the inner surface of the outer arcuate wall includes spaced slots (26) disposed to provide flexure in the outer arcuate wall.  
With regards to claim 6, the inner arcuate wall includes an outer shell (40) configured to detain the inner surface of the inner arcuate wall.  
With regards to claim 7, the outer shell is a first plastic material (silicon), and the inner surface of the outer arcuate wall is a second plastic material (plastic), wherein the second plastic material is firmer than the first plastic material.
Claim(s) 1-2, 8-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Berge (USPN 6353956).
Berge teaches a teeth cleaning system comprising an arcuate tray configured to receive a set of teeth, wherein the tray (11) includes: an inner arcuate wall (14), an outer arcuate wall (12), a baffle (12) positioned transversely across between an inner surface of the outer arcuate wall and an inner surface of the inner arcuate wall and defining an upper channel for receiving teeth of an upper jaw and defining a lower channel for receiving teeth of a lower jaw, and a plurality of bristles (35) positioned in the upper channel and in the lower channel; a handle (60); a connector (50), wherein the arcuate tray is coupled to the handle by the connector; a motor (not shown) coupled to the handle; and an oscillator (col. 3, lines 22-52) coupled to the connector, wherein the oscillator is configured to move the arcuate tray side-to-side along the same plane as the baffle in response to operation of the motor (horizontal arrows in figure 3).  
With regards to claim 2, the bristles are positioned on: a top and bottom surface of the baffle, the inner surface of the inner arcuate wall, and the inner surface of the outer arcuate wall.  
With regards to claim 8, a shaft (40) coupled to the oscillator, wherein the shaft is configured to couple to the connector; and a cam (47) coupled to the motor, wherein the cam is keyed to a bottom end of the shaft, and wherein the cam is disposed to move the shaft side-to-side in response to the operation of the motor.  
With regards to claim 9, further comprising a guide plate (figure 3/4, opening at the top), wherein a side-to-side range of the shaft is limited by a width of an aperture in the guide plate.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-11, 13-14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berge (‘956).
With regards to claim 10, Berge teaches a teeth cleaning system comprising an arcuate tray configured to receive a set of teeth, wherein the tray (11) includes: an inner arcuate wall (14), an outer arcuate wall (12), a baffle (12) positioned transversely across between an inner surface of the outer arcuate wall and an inner surface of the inner arcuate wall and defining an upper channel for receiving teeth of an upper jaw and defining a lower channel for receiving teeth of a lower jaw, and a plurality of bristles (35) positioned in the upper channel and in the lower channel; a handle (60); a connector (50), wherein the arcuate tray is coupled to the handle by the connector and a motor (not shown) coupled to the handle.  Berge teaches all the essential elements of the claimed invention however fails to teach the density of the bristles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berge so that the bristles comprise a density of between 324-646 bristles per cm2, as claimed, since through routine experimentation, one of skill would find the optimum density of bristles to optimize performance of the brush.  Further, since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  
With regards to claim 11, the bristles are positioned on: a top and bottom surface of the baffle, the inner surface of the inner arcuate wall, and the inner surface of the outer arcuate wall.  
With regards to claim 13, the top and bottom surface of the baffle, the inner surface of the inner arcuate wall, and the inner surface of the outer arcuate wall each include a plurality of receptacles and wherein the plurality of bristles are positioned in bundles in respective receptacles (figure 7).
With regards to claim 14, Berge fails to teach that the top surface, bottom surface and baffle include 7.72-15.38 holes per cm2 for holding the bristles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berge so that the top and bottom surface and baffle include 7.72-15.38 holes per cm2, as claimed, since through routine experimentation, one of skill would find the optimum number of holes required to hold the optimum number of bristles in the brush tray to optimize performance of the brush.  Further, since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  
With regards to claim 16, Berge teaches a teeth cleaning system comprising an arcuate tray configured to receive a set of teeth, wherein the tray (11) includes: an inner arcuate wall (14), an outer arcuate wall (12), a baffle (12) positioned transversely across between an inner surface of the outer arcuate wall and an inner surface of the inner arcuate wall and defining an upper channel for receiving teeth of an upper jaw and defining a lower channel for receiving teeth of a lower jaw, and a plurality of bristles (35) positioned in the upper channel and in the lower channel; a plurality of receptacles for the bristles in the top and bottom surface of the baffle, the inner surface of the inner arcuate wall, and the inner surface of the outer arcuate wall (figure 7); a handle (60); a connector (50), wherein the arcuate tray is coupled to the handle by the connector, a motor (not shown) coupled to the handle and an oscillator (col. 3, lines 22-52) coupled to the connector, wherein the oscillator is configured to move the arcuate tray side-to-side along the same plane as the baffle in response to operation of the motor (horizontal arrows in figure 3).
Berge teaches all the essential elements of the claimed invention however fails to teach the density of the bristles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berge so that the bristles comprise a density of between 324-646 bristles per cm2, as claimed, since through routine experimentation, one of skill would find the optimum density of bristles to optimize performance of the brush.  Further, since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  
With regards to claim 18, Berge fails to teach that the top surface, bottom surface and baffle include 7.72-15.38 holes per cm2 for holding the bristles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berge so that the top and bottom surface and baffle include 7.72-15.38 holes per cm2, as claimed, since through routine experimentation, one of skill would find the optimum number of holes required to hold the optimum number of bristles in the brush tray to optimize performance of the brush.  Further, since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  
With regards to claim 19, a shaft (40) coupled to the oscillator, wherein the shaft is configured to couple to the connector; and a cam (47) coupled to the motor, wherein the cam is keyed to a bottom end of the shaft, and wherein the cam is disposed to move the shaft side-to-side in response to the operation of the motor.  
With regards to claim 20, further comprising a guide plate (figure 3/4, opening at the top), wherein a side-to-side range of the shaft is limited by a width of an aperture in the guide plate.

Claim(s) 10-11, 13-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (‘631).
With regards to claim 10, Kim teaches a teeth cleaning system comprising an arcuate tray configured to receive a set of teeth, wherein the tray includes: an inner arcuate wall, an outer arcuate wall, a baffle positioned transversely across between an inner surface of the outer arcuate wall and an inner surface of the inner arcuate wall (figure 3/4) and defining an upper channel for receiving teeth of an upper jaw and defining a lower channel for receiving teeth of a lower jaw, and a plurality of bristles (10) positioned in the upper channel and in the lower channel; a handle (5); a connector (22), wherein the arcuate tray is coupled to the handle by the connector and a motor (not shown) coupled to the handle.  Kim teaches all the essential elements of the claimed invention however fails to teach the density of the bristles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that the bristles comprise a density of between 324-646 bristles per cm2, as claimed, since through routine experimentation, one of skill would find the optimum density of bristles to optimize performance of the brush.  Further, since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  
With regards to claim 11, the bristles are positioned on: a top and bottom surface of the baffle, the inner surface of the inner arcuate wall, and the inner surface of the outer arcuate wall (figure 4).  
With regards to claim 13, the top and bottom surface of the baffle, the inner surface of the inner arcuate wall, and the inner surface of the outer arcuate wall each include a plurality of receptacles and wherein the plurality of bristles are positioned in bundles in respective receptacles (not shown but inherently must be there to receive the bristles).
With regards to claim 14, Kim fails to teach that the top surface, bottom surface and baffle include 7.72-15.38 holes per cm2 for holding the bristles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that the top and bottom surface and baffle include 7.72-15.38 holes per cm2, as claimed, since through routine experimentation, one of skill would find the optimum number of holes required to hold the optimum number of bristles in the brush tray to optimize performance of the brush.  Further, since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  
With regards to claim 15, the inner surface of the outer arcuate wall includes first spaced slots (26) disposed to provide flexure in the outer arcuate wall, and the inner surface of the inner arcuate wall includes second spaced slots (26) disposed to provide flexure in the outer arcuate wall.
With regards to claim 16, Kim teaches a teeth cleaning system comprising an arcuate tray configured to receive a set of teeth, wherein the tray includes: an inner arcuate wall, an outer arcuate wall, a baffle positioned transversely across between an inner surface of the outer arcuate wall and an inner surface of the inner arcuate wall (figure 3/4) and defining an upper channel for receiving teeth of an upper jaw and defining a lower channel for receiving teeth of a lower jaw, and a plurality of bristles (10) positioned in the upper channel and in the lower channel; a plurality of receptacles for the bristles in the top and bottom surface of the baffle, the inner surface of the inner arcuate wall, and the inner surface of the outer arcuate wall (not shown but inherently must be there for receiving the bristles); a handle (5); a connector (22), wherein the arcuate tray is coupled to the handle by the connector, a motor (not shown) coupled to the handle and an oscillator (38) coupled to the connector, wherein the oscillator is configured to move the arcuate tray side-to-side along the same plane as the baffle in response to operation of the motor (linear vibrator 38 can oscillate u-shaped tray in longitudinal direction).  
Kim teaches all the essential elements of the claimed invention however fails to teach the density of the bristles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that the bristles comprise a density of between 324-646 bristles per cm2, as claimed, since through routine experimentation, one of skill would find the optimum density of bristles to optimize performance of the brush.  Further, since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  
With regards to claim 18, Kim fails to teach that the top surface, bottom surface and baffle include 7.72-15.38 holes per cm2 for holding the bristles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that the top and bottom surface and baffle include 7.72-15.38 holes per cm2, as claimed, since through routine experimentation, one of skill would find the optimum number of holes required to hold the optimum number of bristles in the brush tray to optimize performance of the brush.  Further, since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  





Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (‘631) and Berge (‘956) both in view of Dugan (PGPub 20090276972).
Kim and Berge teach all the essential elements of the claimed invention however fail to teach that the bristles on the inner surface of the inner arcuate wall, and on the inner surface of the outer arcuate wall project at an acute angle from their respective inner surface relative to a plane of the baffle.  Dugan teaches a u-shaped toothbrush with a bristles extending from the inner walls at an acute angle (figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bristles of Kim and Berge so that they extend at an acute angle as taught by Dugan to help brush away plaque from the teeth.  It is well known to one of skill in the art that a toothbrush should be held at an angle with respect to the surface of the teeth as a more efficient means for brushing teeth.  
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/               Primary Examiner, Art Unit 3723